Opinion filed October 16, 2014




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-14-00220-CR
                                     ___________

                    EDDIE CARL HERRING, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 358th District Court
                              Ector County, Texas
                        Trial Court Cause No. D-39,579

                      MEMORANDUM OPINION
      Eddie Carl Herring, Appellant, has filed a motion for nonsuit and dismissal
of his appeal. In the motion, Appellant “asks this Court to enter a nonsuit and
dismiss each of the appeals . . . pending in this Court.” The motion is signed by
both Appellant and his counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


October 16, 2014                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.